PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Facebook Technologies, LLC
Application No. 15/882,858
Filed: 29 Jan 2018
For: SYSTEMS, ARTICLES AND METHODS FOR WEARABLE ELECTRONIC DEVICES EMPLOYING CONTACT SENSORS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on (1) the constructive petition under 37 CFR 1.78(c) and (e), filed May 6, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed applications listed in the concurrently filed application data sheet (“ADS”), and (2) the petition under 37 CFR 1.182, filed May 6, 2022, to expedite a decision on the aforementioned delayed benefit petition. 

The petition under 37 CFR 1.182 is GRANTED. The petition under 37 CFR 1.78(c) and (e), filed May 6, 2022 has been taken up for consideration on an expedited basis. 

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR  1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet1;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with (3) above. 

With respect to (3) above: The statement of delay only references 37 CFR 1.78(d)(3), which pertains to the date a claim to a nonprovisional application is due. Petitioner is requesting the Office accept delayed claims to both nonprovisional and provisional applications. Please submit a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. 

In addition, this petition was filed more than two years after the date the domestic benefit claim was due. The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78(c) and (e) was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. Petitioner must explain the delay between when the benefit claim was due and when the benefit claim was filed.  

Petitioner must provide sufficient information regarding the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Petitioner must explain the reasons for the delay between when the benefit claim was due (May 29, 2018) and when the benefit claim was filed (May 6, 2022).  What date was the failure to file a timely benefit claim discovered? Under what circumstances was it discovered? Petitioner must explain why the initial petition was not filed until May 6, 2022. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

If reconsideration of this decision is desired, applicant is encouraged to file a renewed petition under 37 CFR 1.78(c) and (e)(no additional petition fee due), an ADS in compliance with 37 CFR 1.76(c)(2) setting forth a proper benefit claim, and a sufficient explanation of the circumstances surrounding the delay that establishes that the entire delay was unintentional. 

Further correspondence with respect to the petition under 37 CFR 1.78(c) and (e) should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions 
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web. 


Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1  37 CFR 1.78(d)(2) explicitly requires the reference to be presented in an ADS.